DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 11/23/2020 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Election/Restrictions
Applicant's election with traverse of Species I – claims 1-19 in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that claim 12 and 20 are reciting similar steps.  This is not found persuasive because not every single limitation of claim 20 is recited in claim 12. For example, claim 20 recites “receiving measurements to generate 2D radiation pattern”; “generating a measured 2D radiation pattern”; “collecting initial calibration probe measurements”; generating a databased of probe-to-far-field transforms”; “based at least upon a calibration trigger event, receiving a secondary calibration probe measurements”; and “determining a calculated 2D . 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a calibration component operable to receive in claim 1; a filter generation component operable to generate in claim 1; a calibration trigger component operable to trigger in claim 9; a scanning probe operable to measure in claim 10; a characterization component operable to generate in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1:
Claim 1 is drawn to A wireless system employing phased array passband calibration, the system comprising: a phased array feed; an antenna array coupled to the phased array feed, wherein the antenna array and the phased array feed together form at least a portion of a phased array antenna; an equalization filter coupled to the phased array feed; a calibration probe disposed to couple with the antenna array to transfer radio frequency (RF) energy; a database of probe-to-far-field (FF) transforms having a probe-to-FF transform for each of a plurality of incidence angles; a calibration component operable to: receive calibration probe measurements for a plurality of frequencies; and determine a calculated phased array passband response for a first incidence angle, based at least on the calibration probe measurements and a probe-to-FF transform for the first incidence angle; and a filter generation component operable to generate a tuning configuration for the equalization filter, based at least on the calculated phased array passband response. Closest prior art, Da Silveira et al. US 2020/0351000, discloses a wireless system employing phased array passband calibration, the system comprising: a phased array feed; an antenna array coupled to the phased array feed, wherein the antenna array and the phased array feed together form at least a portion of a phased array antenna; an equalization filter coupled to the phased array feed; and generate a tuning configuration for the equalization filter. 
Regarding claims 2-11:
Claims 2-11 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest A method of phased array passband calibration, the method comprising: receiving, from a calibration probe coupled with an antenna array to transfer radio frequency (RF) energy, calibration probe measurements for a plurality of frequencies; determining a calculated phased array passband response for a first incidence angle, based at least on the calibration probe measurements and a probe-to-far-field (FF) transform for the first incidence angle; generating a tuning configuration for an equalization filter, based at least on the calculated phased array passband response; and tuning the equalization filter, based at  as recited in claim 12 for the same reason stated in claim 1 above.
Regarding claims 13-19:
Claims 13-19 are allowed as being dependent on claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abdalla et al. US 2021/0384624; Kim et al. US 11,075,703; Lin et al. US 10,983,193; Kimball US 2020/0411981; Da Silveira et al. US 2020/0351000; Zhang et al. US 2019/0004139; Sun et al. US 2018/0220007.
This application is in condition for allowance except for the following formal matters: 
Claim 20 needs to be cancelled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/           Primary Examiner, Art Unit 2633